 301315 NLRB No. 41HARBORVIEW ELECTRIC CONSTRUCTION CO.1All dates are 1994 unless stated otherwise.2Sec. 102.20 of the Rules and Regulations states, in full:The respondent shall, within 14 days from the service of the
complaint, file an answer thereto. The respondent shall specifi-
cally admit, deny, or explain each of the facts alleged in the
complaint, unless the respondent is without knowledge, in which
case the respondent shall so state, such statement operating as
a denial. All allegations in the complaint, if no answer is filed,
or any allegation in the complaint not specifically denied or ex-
plained in an answer filed, unless the respondent shall state in
the answer that he is without knowledge, shall be deemed to be
admitted to be true and shall be so found by the Board, unless
good cause to the contrary is shown.3It does not appear that the Respondent's August 10 letter answerto the complaint was served on the Charging Party, as required by
Sec. 102.21 of the Board's Rules and Regulations.4See Sec. 8(f)(1) of the Act.Harborview Electric Construction Co. and Inter-national Brotherhood of Electrical Workers,Local 488. Case 34±CA±6599October 17, 1994DECISION AND ORDER DENYING MOTIONFOR SUMMARY JUDGMENT ANDREMANDINGBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDBROWNINGUpon a charge filed by the Union on May 26,1994,1the General Counsel of the National Labor Re-lations Board issued a complaint on July 8 against
Harborview Electric Construction Co., the Respondent,
alleging that it has violated Section 8(a)(1) and (5) of
the National Labor Relations Act. Copies of the charge
and complaint were properly served on the Respond-
ent. On August 10, the Respondent filed with the Gen-
eral Counsel a letter dated August 9, styled
``Respondent[']s answer to complaint.'' On August 17,
the General Counsel filed with the Board a Motion for
Summary Judgment with exhibits attached, asserting,
inter alia, that the Respondent has failed to file an an-
swer to the complaint which satisfies Section 102.20 of
the Board's Rules and Regulations.2On August 19, theBoard issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted. On September 16, the Respond-
ent filed with the Board a response (dated September
6) to the Notice to Show Cause. On September 23, the
General Counsel filed with the Board a statement
(dated September 15) in support of the Motion for
Summary judgment.3The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Procedural HistoryThe July 8 complaint alleges, inter alia, that aboutAugust 27, 1987, the Respondent, an employer en-
gaged in the building and construction industry,``granted recognition to the Union and since said datethe Union has been recognized as such representative
by Respondent without regard to whether the majority
status of the Union had ever been established under the
provisions of Section 9 of the Act.''4The complaint also alleges that such recognition hasbeen embodied in successive collective-bargaining
agreements, the most recent of which were effective
for the period March 1, 1993, to February 28, 1994,
and March 1, 1994, to February 28, 1995. The com-
plaint further alleges that for the period from August
27, 1987, through February 28, 1995, based on Section
9(a) of the Act, the Union has been the limited exclu-
sive collective-bargaining representative of the employ-
ees in the unit alleged as appropriate elsewhere in the
complaint.Finally, the complaint alleges that since about May2, the Respondent has been in violation of Section
8(a)(1) and (5) of the Act by failing and refusing to
furnish the Union with certain requested information
which is alleged in the complaint to be necessary for
and relevant to the Union's performance of its duties
as the alleged exclusive collective-bargaining rep-
resentative of the unit employees.The Respondent did not file an answer to the July8 complaint within the 14-day time period set forth in
Section 102.20 of the Board's Rules and Regulations.
On August 4, the General Counsel notified the Re-
spondent that an answer to the complaint had not been
received. In this notification, the General Counsel set
forth the provisions of Section 102.20 of the Board's
Rules and Regulations, and informed the Respondent
that if no answer was filed by August 12, the General
Counsel would seek summary judgment based on the
Respondent's failure to respond to all the allegations
set forth in the complaint.The Respondent's president, Mark Krom, acting prose, filed a letter answer to the complaint on August 10,
in which he asserts in pertinent part that ``my associa-
tion with the IBEW L.U. #488 has been terminated per
the requirements specified in the contract.''The General Counsel filed a Motion for SummaryJudgment on August 17, in which he asserts that the
Respondent's August 10 letter is not a sufficient an-
swer to the complaint under Section 102.20 of the
Board's Rules and Regulations, supra. The General
Counsel thus contends that all allegations of the com-
plaint that the Respondent has failed to answer should
be deemed to be admitted to be true, and that the Re-
spondent should consequently be found to have vio-
lated Section 8(a)(1) and (5) of the Act.The Respondent filed a response to the Notice toShow Cause on September 16, in which Krom asserts,
in pertinent part, that he ``had fully complied with all
the contractual requirements necessary to end my asso- 302DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5See Carpentry Contractors, 314 NLRB 824 (1994); Tri-Way Se-curity, 310 NLRB 1222 (1993).6See Carpentry Contractors, supra.7Id. and cases cited there.Although, as noted above, it does not appear that the Respondent'sletter answer was served on the Charging Party, we again note the
pro se basis on which the Respondent was proceeding. Id.ciation with the Union as of January 1, 1994,'' andthat he ``legally completed all my contractual require-
ments to end my association with the Union.''The General Counsel filed a statement in support ofhis Motion for Summary Judgment on September 23,
in which, inter alia, he reiterates that the Respondent's
August 10 letter answer to the complaint fails to sat-
isfy the requirements of Section 102.20 of the Board's
Rules and Regulations.DiscussionThe Board, having duly considered the matter, findsthat summary judgment is not appropriate here. Al-
though the Respondent's August 10 letter answer to
the complaint is not in a form that comports with Sec-
tion 102.20 of the Board's Rules and Regulations, it
can reasonably be construed as denying the complaint
allegations that the Union has been the limited exclu-
sive collective-bargaining representative of the Re-
spondent's unit employees during the time of the re-
fusal to provide the Union with certain requested infor-
mation.5Indeed, the Respondent's letter answer plainlystates that its 8(f) relationship with the Union ``has
been terminated per the requirements specified in the
contract.'' The existence of a collective-bargaining re-
lationship during the relevant time, effectively denied
by the Respondent, is material to the resolution of the
underlying unfair labor practice issue.The Respondent's letter answer does not addressmost of the facts alleged in the complaint. However,
even if those unaddressed facts were deemed admitted,the Respondent's effective denials of the complaint al-
legations discussed above have raised substantial and
material issues of fact warranting a hearing before an
administrative law judge.6Under the circumstances, because the Respondent'sletter answer was filed without benefit of counsel, and
also because it constitutes a sufficiently clear denial of
the allegations regarding the existence of a collective-
bargaining relationship during the material time period,
we will not preclude a determination on the merits
simply because of the Respondent's failure to comply
with all of our procedural rules.7Based on all the above considerations, we concludethat the General Counsel's Motion for Summary Judg-
ment should be denied.ORDERThe General Counsel's Motion for Summary Judg-ment is denied.ITISFURTHERORDERED
that this proceeding is re-manded to the Regional Director for Region 34 for fur-
ther appropriate action.